           Case 2:19-cv-01480-JCM-NJK Document 32 Filed 06/02/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     BRADLEY SCOTT RITCHIE, et al.,
11                                                          Case No.: 2:19-cv-01480-JCM-NJK
            Plaintiff(s),
12                                                                         Order
     v.
13                                                                    [Docket No. 31]
     CLARK COUNTY SCHOOL DISTRICT, et
14   al.,
15          Defendant(s).
16         The parties have filed a discovery plan with the full name of minor J.M.R. See Docket No.
17 31; see also Docket No. 1-1 at ¶ 8 (asserting that J.M.R. was born in 2007). Documents filed in
18 this Court must be redacted to include only the initials for minor children. Local Rule IC 6-1(a)(2).
19 Accordingly, the Clerk’s Office is INSTRUCTED to seal and strike Docket No. 31. A properly
20 redacted discovery plan must be filed by June 4, 2020.
21         The Court expects strict compliance from the parties moving forward with all
22 applicable rules.
23         IT IS SO ORDERED.
24         Dated: June 2, 2020
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
